DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Applications, Amendments and/or Claims
This action is written in response to applicant's correspondence submitted 12/20/2021. In the paper of 12/20/2021, Applicant amended claims 8-9 and 14. Applicant also canceled claims 1-7 and 10-13 and added new claim 15.
This paper contains new rejection(s) necessitated by claim amendments.

Status of the Claims
Claims 8-9 and 14-15 are pending.

Response to Arguments
Moot and Withdrawn Rejection(s)
The rejection of claims 1-7 and 10-13 under 35 U.S.C. 103 as being unpatentable over Kuslich et al. (WO2011/127219A1: previously cited) in view of Young Yoo et al. (2016, Experimental & molecular medicine, 48(2), e208 pp. 1-8: previously cited), Scheperjans et al. (WO2015/181449A1, published Dec. 03, 2015: previously cited) and Gosiewski et al. (WO2017/009693A1, published Jan 19, 2017: previously cited) are moot based on the cancellation of these claims.
The rejection of claims 8-9 and 14 under 35 U.S.C. 103 as being unpatentable over Kuslich et al. (WO2011/127219A1: previously cited) in view of Young Yoo et al. (2016, Experimental & molecular medicine, 48(2), e208 pp. 1-8: previously cited), Scheperjans et al. (WO2015/181449A1, published Dec. 03, 2015: previously cited) and Gosiewski et al. (WO2017/009693A1, published Jan 19, 2017: previously cited) are withdrawn based on claim amendments.

Argument(s) 
Applicant’s arguments (see Remarks of 12/20/2021, pg 11, last para and all text of pg 12-13) have been fully considered and are persuasive. As noted above, the rejection under 35 U.S.C. 103 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 8 recites the limitation “directing the subject with an increase or decrease in the content of bacteria-derived extracellular vesicles to avoid exposure to causative factors of Parkinson’s disease to ameliorate Parkinson’s disease progression or prevent Parkinson’s disease recurrence”. 
The scope of the claims is not clear, as the boundary of “causative factors of Parkinson’s disease” is not defined. Applicant’s disclosure gives not one example of a “causative factor” (other than the levels of bacterial extracellular vesicles in the subjects body, which would not appear to be something one can “avoid” since it comes from within the body). Nor is the boundary of what encompasses “causative factors” for Parkinson’s disease known in the prior art. Therefore, disagreement could arise as to whether a particular activity, environment or substance qualifies as a “causative factor” for Parkinson’s disease. Claims 9 and 14-15 are further rejected as they depend from claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-9 and 14-15 are rejected under 35 U.S.C. §101 because these claims are not directed to patent eligible subject matter. The claimed invention is construed as being directed to a natural 
Analysis of patent claims for subject matter eligibility is treated in MPEP 2106, and summarized in a flow chart therein.

Step 1
Step 1 requires a determination of whether the claims are directed to a process, machine, manufacture, or a composition of matter. In the instant case, the Step 1 requirement is satisfied as the claims are directed to methods (i.e. processes).

Step 2
Step 2 is a two-part analysis: Step 2A and Step 2B. Step 2A is further divided into two prongs.
Step 2A, prong 1 requires a determination of whether the claims are directed towards a judicial exception, i.e. a law of nature, natural phenomenon, or an abstract idea. 
Step 2A, prong 2 requires an analysis of whether the judicial exception integrated into a practical application if the claim recites a judicial exception under Prong 1.

Step 2A,  prong 1
	Regarding step 2A, prong 1, the claims are directed to a judicial exception because the claims set forth a natural phenomenon: the natural correlation between Parkinson’s disease and the levels of extracellular vesicles derived from various bacteria in the body. This is recited by way of the limitation “the subject is diagnosed as having Parkinson’s disease or a risk thereof if the content of extracellular vesicles derived from…[various bacteria]…is increased…[or]…decreased in comparison with that of the normal individual-derived sample” in claim 8, and similar language in claims 9 and 15.

Step 2A,  prong 2
	MPEP 2106.04(d)(II) states:
Examiners evaluate integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in subsection I supra, and discussed in more detail in MPEP §§ 2106.04(d)(1), 2106.04(d)(2), 2106.05(a) through (c) and 2106.05(e) through (h).
The additional elements of claims 8-9 and 14-15 are: extracting DNA from extracellular vesicles, performing PCR using SEQ ID NOS: 1-2 to amplify bacterial 16S rDNA, and sequencing the PCR 
Turning to the considerations indicated above:
MPEP 2106.04(d)(1): See discussion under MPEP 2106.05(a) below.
MPEP 2106.04(d)(2): The “directing” step can be considered a “treatment” or “prophylaxis”. However, as noted in 2106.04(d)(2), such a limitation must be “particular”: “consider a claim that recites…"administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way.” Here, the limitation merely “directs” a subject to “avoid exposure to causative factors”. This is a highly generalized “treatment” or “prophylaxis”. It is further noted that Applicant’s disclosure does not mention any specific “causative factor” that one might avoid. 
MPEP 2106.05(a): MPEP 2106.05(a)(II) states: “Consideration of improvements is relevant to the eligibility analysis regardless of the technology of the claimed invention. That is, the consideration applies equally whether it is a computer-implemented invention, an invention in the life sciences, or any other technology.” This MPEP section sets forth examples of cases where an improvement in technology may or may not be sufficient to show an improvement to technology. The closest example to the present claims would be: “Using well-known standard laboratory techniques to detect enzyme levels in a bodily sample such as blood or plasma, Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1355, 1362, 123 USPQ2d 1081, 1082-83, 1088 (Fed. Cir. 2017)”, which was an example that was indicated as “not sufficient”. The claimed invention does not appear to confer improvements in the technologies of nucleic acid amplification or sequencing. The claimed invention purportedly allows for a diagnosis of Parkinson’s disease, but no evidence is presented that supports that the claimed invention is an improvement over other methods of diagnosing Parkinson’s disease.
MPEP 2106.05(b): The claimed invention is not tied to a particular machine.
MPEP 2106.05(c): The claimed invention does not effect a transformation or reduction of an article to a different state or thing.

In addition, these limitations (other than the “comparing” step), represent “data-gathering activities”.
MPEP 2106.05(f): because the other considerations (2106.04(d)(1) and (d)(2), 2106.05(a)-(c), (e), (g) and (h)) do not support patent eligibility, the additional elements recited in the claims amount to mere instructions to “apply” the natural correlation between Parkinson’s disease and the levels of extracellular vesicles from various bacteria.
MPEP 2106.05(g): The additional elements of obtaining a sample, extracting DNA from extracellular vesicles, amplify DNA and sequencing the DNA represent “insignificant extra-solution activity” since these are direct to “mere data gathering”. In addition, “comparing data” is a judicial exception in itself (i.e. a “mental process”). 
MPEP 2106.05(h): Limiting the claimed invention to assessing levels of bacterial DNA by amplification and sequencing is merely limiting the application of the judicial exception to a particular, known, technological environment (i.e. as opposed to using a different, known technology, such as microarray analysis or quantitative PCR). 

Step 2B
The second part, Step 2B of the two step analysis is drawn to determining whether any element or combination of elements, in the instant claims is/are sufficient to ensure that the claims as a whole amounts to significantly more than the judicial exception. The factors to consider under this step are the 
Extracting DNA from extracellular vesicles, amplifying 16S rDNA using primers corresponding to SEQ ID NOs 1 and 2, and sequencing the DNA were well-understood, routine and conventional activities.  
The prior art of Young Yoo et al. (2016, previously cited) which established that isolating bacteria-derived extracellular vesicles from a subject sample, isolating nucleic acids from the bacteria EV, amplification of a 16S rDNA sequence of the isolated nucleic acids and performing 454 sequencing to determine the compositional difference in microbial taxa between bacteria derived EV of a subject sample and bacteria derived EV of a normal individual sample as routine and conventional (see Young Yoo et al., abstract). 
The prior art of Kuslich et al. (WO2011/127219A1, previously cited) establish isolating extracellular vesicles from a subject sample and analyzing biomarker content of the vesicles to diagnose Parkinson’s disease (Kuslich et al., para [00606]).
	The prior art of Scheperjans et al. (WO2015/181449A1, previously cited) performs 16S rDNA amplification using universal primers on extracted DNA of a subject sample i.e. feacal sample and determine the relative abundances of one or multiple microbial taxa in a sample via sequencing (see Scheperjans et al., pg 16, section entitled “sequencing and sequence quality control” and pg 19, Table 3, pg 20, Tables 4a -4b, etc). The abundances of all the other families (of Table 5) except for Ruminococcaceae were independently related to PD diagnosis. Ruminococcaceae abundance was significantly associated only with levels of Prevotellaceae suggesting that the higher levels of Ruminococcaceae in the PD group were not related to PD itself, but rather compensating lower levels of Prevotellaceae” (Scheperjans et al., pg 22, ln 17-22). 
The prior art of Gosiewski et al. (WO2017/009693A1, pub. Jan 19, 2017, previously cited) teach use of the instant SEQ ID NOS: 1-2 i.e. primers F and R (see pg 4, ln 8-9) for 16S rDNA amplification.
Therefore, claims 8-9 and 14-15 are regarded as patent-ineligible subject matter.

Conclusion
The prior art do not teach the limitation “the subject is diagnosed as having Parkinson’s disease 
No claims are currently allowed as claims 8-9 an 14-15 are rejected for other reasons.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from 

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                      

/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637